Citation Nr: 1035506	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-26 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  The propriety of the reduction of the evaluation for left 
knee instability from 20 percent to noncompensable effective from 
October 1, 2008.  

2.  Entitlement to an increased rating for degenerative disc 
disease and degenerative joint disease of the lumbosacral spine, 
currently rated as 40 percent disabling.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).  


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

M. Tenner, Counsel
INTRODUCTION

The Veteran served on active duty from November 1969 to March 
1973.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from December 2006 and June 2008 decisions rendered by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

A hearing was held on May 27, 2010, in Winston-Salem, North 
Carolina, before the undersigned Acting Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The issue of entitlement to a TDIU will be addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In December 2007, the RO notified the Veteran of a proposed 
reduction of the evaluation for his service-connected instability 
of the left knee from 20 percent to noncompensable.  In the June 
2008 rating decision on appeal, the RO effectuated that reduction 
from October 1, 2008.  

2.  The RO followed proper procedure in reducing the 20 percent 
evaluation for the Veteran's left knee instability to 
noncompensable, but the preponderance of the evidence did not 
show that the Veteran had actual improvement so as to warrant a 
reduction in the assigned rating.

3.  The Veteran's degenerative disc disease and degenerative 
joint disease of the lumbosacral spine are not productive of 
unfavorable ankylosis of entire thoracolumbar spine or of 
incapacitating episodes having a total duration of at least six 
weeks during the past twelve months.  


CONCLUSIONS OF LAW

1.  The RO's reduction of the assigned rating for the service-
connected instability of the left knee from 20 percent to 
noncompensable effective on October 1, 2008, was not proper. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.105, 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2009).

2.  The criteria for an evaluation in excess of 40 percent for 
degenerative disc disease and degenerative joint disease of the 
lumbosacral spine have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 
4.71a, Diagnostic Codes 5242 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  Finally, the notice must provide examples of the types 
of medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or his 
entitlement to increased compensation.  However, the notice 
required by section 5103(a) need not be specific to the 
particular Veteran's circumstances; that is, VA need not notify a 
Veteran of alternative diagnostic codes that may be considered or 
notify of any need for evidence demonstrating the effect that the 
worsening of the disability has on the particular Veteran's daily 
life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

With respect to the Veteran's service-connected instability of 
the left knee, the Board has determined that reduction was 
improper in the decision below and has restored his 20 percent 
disability evaluation.  Therefore, the benefit sought has been 
granted in full.  Accordingly, regardless of whether the notice 
and assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the increased evaluation for the Veteran's 
lumbosacral spine disability, the Board does acknowledge that the 
RO did not provide the Veteran with adequate notice prior to the 
initial rating decision in December 2006. Nevertheless, the RO 
did send the Veteran letters in October 2006 and June 2009, which 
informed him about the evidence necessary to substantiate his 
claim and the division of responsibilities in obtaining the 
evidence.  The Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.

In this regard, the Board notes that, while adequate notice 
provided to the Veteran was not given prior to the first agency 
of original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and certification 
of the Veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
Veteran's claim was readjudicated in a supplemental statement of 
the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification letter 
after decision and readjudicating the claim and notifying 
claimant of such readjudication in the statement of the case).  
The claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of his 
claim and testifying at a hearing before the Board.  Viewed in 
such context, the furnishing of notice after the decision that 
led to this appeal did not compromise the essential fairness of 
the adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  
The Veteran has had a "meaningful opportunity to participate 
effectively," Dingess/Hartman, and the Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the Veteran.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The notice letters notified the 
Veteran that, to substantiate a claim for increased compensation, 
the claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice also provided examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to obtain) 
that are relevant to establishing her or his entitlement to 
increased compensation.  Specifically, he was informed in the 
June 2009 letter of types of evidence that might show such a 
worsening, including reports or statements from doctors, 
hospitals, laboratories, and medical facilities; x-rays; physical 
therapy records; and surgical records.  It was also noted that he 
could submit his own statement or statements from people who have 
witnessed how the disability affects him.   The December 2006 and 
June 2009 further listed examples of evidence, which included 
information about on-going treatment, Social Security 
Administration determinations, statements from employers, and lay 
statements from people who have witnessed how the disability 
symptoms affect him.

The December 2006 and June 2009 letters also informed the Veteran 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration.  Those letters also 
explained how effective dates were determined, and the June 2009 
letter further provided the Veteran with the General Formula for 
Diseases and Injuries of the Spine.  

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the December 2006 and June 2009 letters indicated 
that reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would request 
any pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also informed 
that a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such evidence 
was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2006 and June 2009 letters notified the Veteran that he 
must provide enough information about his records so that they 
could be requested from the agency or person that has them.  It 
was also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his behalf.  
In addition, the December 2006 and June 2009 letters stated that 
it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  His records from the Social Security 
Administration (SSA) have also been obtained and associated with 
the claims file.   The Veteran has not identified any other 
outstanding records that are pertinent to the issues currently on 
appeal.

In addition, the Veteran was afforded VA examinations in October 
2006 and June 2009 in connection with his claims for an increased 
evaluation for his service-connected back disability.  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the June 2009 VA examination obtained in this 
case is adequate, as it is predicated on a review of the claims 
file and all pertinent evidence of record as well as on a 
physical examination and fully addresses the rating criteria that 
are relevant to rating the disability in this case.

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disability since he was last examined. 38 C.F.R. § 
3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met. 38 
C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran throughout the course of this 
appeal by providing them with a SOC and SSOCs, which informed him 
of the laws and regulations relevant to the Veteran's claim.  The 
Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate. Washington v. Nicolson, 21 Vet. App. 191 
(2007).  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.  Hence, 
there is no error or issue that precludes the Board from 
addressing the merits of this appeal.


I.  Propriety of Rating Reduction

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Not all cases will show all of the findings for a 
specific rating, especially in the more fully described grades of 
disabilities, but the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned. 38 C.F.R. §§ 
4.7, 4.21.  Generally, the degrees of disability specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where action by the rating agency would result in the reduction 
or discontinuance of compensation payments, section 3.105(e) 
requires that a rating initially proposing the reduction or 
discontinuance be prepared setting out all material facts and 
reasons for the proposed action.  The regulation requires that 
the beneficiary of the compensation payments be notified at his 
or her latest address of record of the contemplated action, 
furnished detailed reasons, and be given 60 days from the date of 
the notice for the presentation of additional evidence to show 
that the compensation payments should be continued at their 
present level. See 38 C.F.R. § 3.105(e) (2009).

Furthermore, section 3.105(i) requires that the veteran be 
informed that he or she may request a predetermination hearing 
provided that the request is received by VA within 30 days from 
the date of the notice of the proposed rating reduction.  The 
regulation provides that if a timely request for a 
predetermination hearing is received, VA will notify the 
beneficiary in writing of the time and place of the hearing at 
least 10 days in advance of the scheduled hearing date; that the 
hearing will be conducted by VA personnel who did not participate 
in the proposed adverse action and who will bear the decision-
making responsibility; and that if a predetermination hearing is 
timely requested, benefit payments shall be continued at the 
previously established level pending a final determination 
concerning the proposed action. See 38 C.F.R. § 3.105(i) (2009). 
Section 3.105 directs that unless otherwise provided by the 
subsection 3.105(i), final rating action will be taken and the 
award will be reduced or discontinued effective the last day of 
the month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires. See 38 C.F.R. § 
3.105(e) (2009).

In this case, a July 1973 rating decision granted service 
connection for residuals of an injury to the left knee status 
post meniscectomy and assigned a 10 percent disability evaluation 
effective from March 28, 1973.  In an April 2003 rating decision, 
the RO continued the 10 percent disability evaluation, but also 
granted a separate 10 percent rating for instability of the left 
knee effective from December 14, 2001.  

In June 2005, the Veteran sought an increased rating for the 
service-connected left knee disability.  He underwent a VA 
examination in August 2005, which revealed an obvious limp in the 
left leg, pain upon range of motion testing, and a positive 
McMurray maneuver over the lateral aspect of the knee.  The 
examiner noted that the Veteran's ability to stand was very 
unsteady.  There was also a self-reported history of his knee 
giving way, which resulted in falls.  

The RO subsequently issued a rating decision in December 2005, 
which in pertinent part, granted a 20 percent disability 
evaluation for instability of the left knee effective from June 
29, 2005.  The basis of the increased evaluation was the August 
2005 VA examination findings. 

In January 2007, the Veteran filed another claim seeking an 
increased rating for his left knee disability, and he underwent a 
VA examination in August 2007.  The examination report notes that 
the Veteran's medical records were reviewed, but the claims file 
was unavailable.  During that examination, the Veteran complained 
of increasing pain in the knee and reported weakness, pain at 
night, and difficulty sleeping.  However, the physical 
examination report noted no instability or episodes of 
dislocation and subluxation.  

The RO subsequently issued a December 2007 rating decision in 
which it proposed a reduction of the Veteran's 20 percent 
evaluation for instability of the left knee to a noncompensable 
evaluation.  In that decision, the RO indicated that the August 
2007 VA examination did not show the Veteran to have any 
instability of the left knee.  Nor was there any patellar or 
meniscus abnormality or instability.  It was also noted that the 
Veteran's VA treatment records did not document any instability.  

A letter was sent to the Veteran in December 2007, which notified 
him of the proposed reduction, and a copy of the rating decision 
was enclosed.  The letter and the rating decision were sent to 
his most recent mailing address.  The letter also informed the 
Veteran that he had 60 days to submit evidence showing that that 
his current evaluation should not be reduced.  He was further 
advised that he had 30 days to request a personal hearing to 
present evidence or argument on the issue.

The Veteran subsequently submitted a notice of disagreement with 
the proposed reduction in January 2008.  He contended that the 
knee was unstable and gave away and that he had to walk with a 
cane and brace at all times.  

A rating decision was thereafter issued in June 2008 in which the 
Veteran's evaluation for instability of the left knee was 
decreased from 20 percent to noncompensable.  The RO had reviewed 
the evidence of record and noted that the Veteran did not submit 
any additional evidence showing why the proposed change should 
not be made.  

Moreover, the Board notes that the benefit payments continued at 
the previously established level pending a final determination 
concerning the proposed action.  A final rating action was taken 
in June 2008, and the 20 percent disability evaluation was 
reduced to a noncompensable evaluation effective on the last day 
of the month in which a 60-day period from the date of notice to 
the Veteran of the final rating action expired.  In particular, a 
letter was sent to the Veteran on June 30, 2008, which informed 
him of the decision to reduce his benefits.  A copy of the June 
2008 rating decision was also enclosed.  The effective date of 
the reduction was October 1, 2008.

Based on the foregoing, the Board finds that the RO complied with 
the procedural requirements of section 3.105 regarding the 
reduction of the rating in question.  Thus, the remaining issue 
in this case is whether the reduction in the evaluation for 
service-connected instability of the left knee from 20 percent to 
noncompensable was justified by the evidence.  Specific legal 
standards govern this question.

Where a disability rating has been continued for at least 5 years 
at the same level, under 38 C.F.R. § 3.344, if there have 
occurred changes in essential medical findings or diagnosis, that 
case is to be reviewed and adjudicated so as to produce the 
greatest degree of stability of disability evaluation.  In 
determining the propriety of a previous evaluation, the entire 
record as to medical history should be considered to ascertain 
whether the most recent examination is indeed a full and complete 
depiction of the level of disability. 38 C.F.R. § 3.344(a).  
Likewise, in such cases provided doubt remains, after according 
due consideration to all the evidence developed by the several 
items discussed in the preceding paragraph (section 3.344(a)), 
the rating agency will continue the rating in effect under 
specified procedures. 38 C.F.R. § 3.344(b).

In this case, however, the 20 percent rating in question was not 
in effect for 5 years or more, and the preceding paragraphs (a) 
and (b) do not apply.  Accordingly, reexaminations disclosing 
improvement, physical or mental, in these cases will warrant 
reduction in rating. 38 C.F.R. § 3.344(c).

The determination in a reduction in rating case must include the 
proper application as to the standard of proof.  To warrant 
reduction in rating, it must be shown that the preponderance of 
the evidence supports the reduction itself, and with application 
of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) 
as required. See Brown v. Brown, 5 Vet. App. 413, 420 (1993); 
Peyton, 1 Vet. App. at 286.

Turning to the provisions in effect regarding evaluation of the 
specific disability under consideration, the Board notes that the 
rating criteria for knee instability are set forth under 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Under that diagnostic 
code, a 10 percent disability evaluation is assigned for slight 
recurrent subluxation or lateral instability, and a 20 percent 
disability is contemplated when such impairment is moderate.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
reduction of the rating from 20 percent was not proper.  
Specifically, the Board has considered the Veteran's contentions 
and the evidence of record at the time of the rating reduction.  
The Board finds that the evidence supports the Veteran's 
contention that the left knee instability did not undergo 
improvement, and on the basis of review of the whole record, the 
overall disability more nearly approximates the criteria for the 
20 percent evaluation.  

First, in regards to the August 2007 VA examination, once VA 
undertakes the effort to provide an examination for a claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided.  Daves v. Nicholson, 21 Vet. App. 46 
(2007); Cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Here, the examination report is not adequate for several reasons.  
First, the examiner did not review the claims file.    Applicable 
regulations state that it is essential that, both in the 
examination and evaluation, each disability be viewed in relation 
to its history. See 38 C.F.R. § 4.1. In this regard, medical 
examinations generally should "take into account the records of 
prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one." Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination which takes into account the records of prior 
medical treatment so that the disability evaluation will be a 
fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); see also 38 C.F.R. § 3.326 (2009); VAOPGCPREC 20-95 (July 
14, 1995) (a VA examiner must review a claimant's prior medical 
records when such a review is necessary to ensure a fully 
informed examination or to provide an adequate basis for the 
examiner's findings and conclusions). 

While review of the entire claims file is not necessarily always 
not required, consideration of the history of the disability, to 
include the relevant rating history is a significant factor when 
determining the probative weight to assign to an examination 
report.  In this respect, the Court recently held in Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), that when VA 
undertakes to provide a medical examination or obtain a medical 
opinion, the relevant inquiry is whether "the examiner providing 
the report or opinion is fully cognizant of the claimant's past 
medical history."  See also, 38 C.F.R. § 4.2 (2009)(A disability 
be viewed in relation to its recorded history.)  

Second, the examiner did not thoroughly discuss the symptom of 
instability.  Rather, he simply stated that there was no such 
impairment.  There was no indication as to what tests were 
performed, and he did not account for his prior observations that 
the Veteran had ligaments removed from his left knee, wore a 
brace, and used a cane, which could be indicative of some 
instability.  Indeed, there was very little discussion in the 
examination report.  

In contrast, the August 2005 VA examination on which the increase 
was based was more thorough.  When the August 2007 VA examination 
is viewed in the context of the earlier examination, it appears 
deficient.  In fact, the August 2005 VA examiner noted that the 
Veteran denied having any instability.  However, medial and 
collateral ligament testing was positive over the medial aspect 
of varus and valgus stress at 30 degrees of flexion, and the 
anterior and posterior cruciate ligaments on Lachman maneuver was 
positive over the lateral aspect.  The examiner also stated that 
the Veteran's ability to stand was unsteady and that he appeared 
uncomfortable.  The August 2007 examination did not contain this 
level of detail and appears to summarily conclude that the 
Veteran did not have instability without any indication of the 
testing performed.  

Based on the forgoing, it cannot be said that the preponderance 
of the evidence supported a reduction in this case.  The Board 
cannot conclude on the basis of one examination in August 2007 
that improvement has been demonstrated in this case, particularly 
when there is one other examination report that shows otherwise.   
Accordingly, the reduction from 20 percent to noncompensable, on 
the basis of a single examination finding, was the not proper, 
and the Veteran is entitled to restoration of the 20 percent 
rating for his instability of the left knee.  


II.  Lumbosacral Spine Disability

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service. The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where VA's adjudication of an increased rating claim is lengthy, 
a claimant may experience multiple distinct degrees of disability 
that would result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
on that claim is made.  Thus, VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found. Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities. 38 C.F.R. 
§ 4.45.  Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimal compensable rating 
for the joint. 38 C.F.R. § 4.59.

The Veteran is currently assigned a 40 percent disability 
evaluation for his degenerative disc disease and degenerative 
joint disease of the lumbosacral spine pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 indicates 
degenerative arthritis of the spine should be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under Diagnostic Code 5003. 

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by x-ray findings, is to be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code for the specific joint or joints affected, which in this 
case would be the General Rating Formula for Diseases and 
Injuries of the Spine.  When there is arthritis with at least 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 percent 
rating will be assigned for each affected major joint or group of 
minor joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups and there are occasional 
incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

In this case, the Veteran is already assigned a 40 percent 
disability evaluation for his degenerative disc disease and 
degenerative joint disease of the lumbosacral spine, which is in 
excess of the maximum schedular evaluation available under 
Diagnostic Code 5003.  Therefore, an increased evaluation is not 
warranted under that diagnostic code.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, a 40 percent evaluation is 
contemplated when there is forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability evaluation is 
warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code. See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2009).

Further, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion range of motion of 
the thoracolumbar spine is 230 degrees. The normal ranges of 
motions for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion. See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2009). See also 
38 C.F.R. § 4.71a, Plate V (2009).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 40 percent disability evaluation is 
contemplated for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the past 12 
months.  A 60 percent rating is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  
When evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes. Evaluate 
neurologic disabilities separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes. Id. 
Note (2).  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. Id. Note (3).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
degenerative disc disease and degenerative joint disease of the 
lumbosacral spine.  The medical evidence does not show the 
Veteran to have unfavorable ankylosis of the spine.  In fact, the 
October 2006 VA examination revealed 90 degrees of flexion, 30 
degrees of extension, 30 degrees of lateral extension, and 30 
degrees of rotation.  The June 2009 VA examination also found him 
to have flexion to 30 degrees, extension to 10 degrees, and 
lateral flexion and rotation to 10 degrees.  The Board notes that 
ankylosis is defined as "immobility and consolidation of a joint 
due to disease, injury, surgical procedure." Lewis v. Derwinski, 
3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 
"stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint," citing 
Stedman's Medical Dictionary 87 (25th ed. 1990)).  Based on the 
aforementioned range of motion findings, the Veteran's spine does 
not appear to be fixed or immobile.  The Board also notes that 
there are no complaints or findings of symptoms that are 
typically associated with unfavorable ankylosis.  

In addition, the medical evidence of record does not show the 
Veteran to have had incapacitating episodes having a total 
duration of at least at least 6 weeks during the past 12 months.  
As previously noted, an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note 1.  The Board observes that there are no treatment 
records associated with the claims file indicating that the 
Veteran was actually prescribed bed rest by any physician during 
this time period.  Moreover, he denied having any incapacitating 
episodes during the October 2006 VA examination, and the June 
2009 VA examiner also indicated that the Veteran had denied 
having any incapacitating episodes during the prior year.  During 
the May 2010 hearing, the Veteran did describe being put on bed 
rest, but when asked about the time period, he stated that it was 
prescribed in 1984.  

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the objective 
medical evidence does not demonstrate that the Veteran suffered 
from a separate neurological disability distinct from his lumbar 
spondylosis and degenerative disc disease.  The medical evidence 
of record does not identify any separate neurological findings or 
disability not already contemplated under the discussed pertinent 
criteria.  The Veteran is already separately service-connected 
for radiculopathy of the right and left lower extremities.  
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Moreover, the 
October 2006 and June 2009 VA examiners indicated that the 
Veteran denied having any bowel or bladder symptoms.  Therefore, 
the Board concludes that the Veteran did not suffer from 
additional neurological deficiency so as to warrant a separate 
disability rating under the diagnostic codes pertinent to rating 
neurological disorders. See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's lumbosacral spine 
disability is not warranted on the basis of functional loss due 
to pain or weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 40 percent 
rating, and no higher.  In this regard, the Board observes that 
the Veteran complained of pain on numerous occasions.  However, 
the effect of the pain in the Veteran's back is contemplated in 
the currently assigned 40 percent disability evaluation.  The 
Veteran's complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
an increased evaluation.  The October 2006 VA examiner indicated 
that the Veteran had painful motion, but also noted that there 
was no change in the range of motion following repetitive use.  
Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for an increased evaluation for 
degenerative disc disease and degenerative joint disease of the 
lumbosacral spine.

As previously noted, the Veteran is in receipt of separate 
neurological ratings for right and left lower extremity 
radiculopathy.  Those disabilities were not part of the December 
2006 rating action on appeal.  Thus, while the Board is 
sympathetic to the fact that the disability results in 
compensable neurologic disabilities, absent an appealed decision 
on those issues, the Board does not have jurisdiction to consider 
them in the first instance.  As such, if the Veteran believes the 
neurologic disabilities have increased in severity warranting the 
assignment of a higher rating, he can file a claim with his local 
RO.  

For the reasons discussed above, the evidence does not more 
closely approximate the criteria for a higher rating, and the 
preponderance of the evidence is against the claim for a higher 
rating degenerative disc disease and degenerative joint disease 
of the lumbosacral spine.  Further, the rating criteria are 
adequate, and there are no distinct periods during which the 
disability would warrant a higher rating.  See Hart supra; Thun 
v. Peake, 22 Vet. App. 111 (2008).  The preponderance of the 
evidence is against the claim; therefore, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  However, in this case, the Board finds that the 
record does not show that the Veteran's service-connected 
lumbosacral spine disability is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-schedular 
basis. See 38 C.F.R. § 3.321(b)(1) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. See Thun v. 
Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability. If the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  
Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected disability is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
assigned rating with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  As discussed 
above, there are higher ratings available, but the Veteran's 
disabilities are not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for 
an extraschedular evaluation for the Veteran's service-connected 
degenerative disc disease and degenerative joint disease of the 
lumbosacral spine under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. 
App. 111 (2008).


ORDER

Restoration of a 20 percent rating for instability of the left 
knee is granted, subject to the law and regulations governing the 
payment of monetary benefits.  

A rating in excess of 40 percent for degenerative disc disease 
and degenerative joint disease of the lumbosacral spine is 
denied.  


REMAND

In light of the Board's restoration of the 20 percent rating for 
left knee instability, the Board finds that additional 
development is warranted on the question of whether he meets the 
criteria for TDIU.  

A TDIU rating may be assigned where the schedular rating is less 
than total when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
4.16(a) (2007).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) Disabilities resulting 
from common etiology or a single accident, (3) Disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular- renal, neuropsychiatric, (4) 
Multiple injuries incurred in action, or (5) Multiple 
disabilities incurred as a prisoner of war.  Id.

Here, service connection is in effect for degenerative disc 
disease and degenerative joint disease of the lumbosacral spine, 
rated as 40 percent disabling; radiculopathy of the right lower 
extremity, rated as 10 percent disabling; radiculopathy of the 
left lower extremity, rated as 10 percent disabling; post-
traumatic degenerative joint disease of the left knee, rated as 
10 percent disabling; instability of the left knee, rated as 20 
percent disabling; tonsillectomy, rated as 0 percent disabling; 
and, folliculitis of the chest, back, and fingers, rated as 0 
percent disabling.  Based on the restoration of the 20 percent 
rating for left knee instability, the combined rating for 
compensation purposes is 70 percent.  Hence, he meets the 
schedular criteria under 38 C.F.R. § 4.16a for consideration of a 
TDIU.  

As previously noted, the Veteran underwent VA examinations in 
June 2009 for his service-connected low back and knee 
disabilities.  Both examiners opined that the Veteran was able to 
do sedentary work.  What is critical for adjudication purposes, 
however, is whether the effects of all service-connected 
disabilities result in an inability to maintain substantially 
gainful employment.  Therefore, an additional opinion is required 
to include consideration of all the service-connected 
disabilities.  

Accordingly, this claim is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the effect of his 
service-connected disabilities on his 
employability.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent records 
associated with the claims file and to 
comment on the combined effect of the 
Veteran's service-connected disabilities on 
his ability to engage in any type of full-
time employment and whether, in the 
examiner's opinion, the service-connected 
disabilities are of such severity to result 
in unemployability.  

Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience, but not to his age 
or the impairment caused by nonservice-
connected disabilities. 

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).   
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


